Citation Nr: 9906352	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  96-00 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for PTSD for the purpose of 
accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1943 to 
December 1945 and received the Purple Heart Medal.  This 
appeal arises before the Board of Veterans' Appeals (Board) 
from a November 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
appeal has been obtained.

2.  The veteran received the Purple Heart Medal for his 
service in World War II.  

3.  The veteran had a clear diagnosis of PTSD and the medical 
examiner provided a link between the veteran's current 
symptomatology and the veteran's in-service stressors. 


CONCLUSION OF LAW

For the purposes of accrued benefits, the veteran developed 
PTSD as a result of active military service.  38 U.S.C.A. §§ 
1110, 5107, 5121 (West 1991); 38 C.F.R. §§ 3.1000, 3.303, 
3.304 (f) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's DD-214 shows that his military occupational 
specialty was a heavy machine gunner and that he received a 
Purple Heart Medal.  

The veteran's service medical records are not available.  In 
February 1989, the National Personnel Records Center reported 
that the veteran's records were destroyed by fire in 1973.

In March 1988, Dr. B. R. wrote that the veteran had been seen 
for a psychiatric consultation.  He reported a working 
diagnosis of adjustment disorder with depressed mood and 
intermittent explosive disorder.  He stated that the veteran 
may well have suffered a Post-Traumatic Stress Disorder over 
40 years ago, but that it was hard to say this with certainty 
due to all the time that had elapsed.  

In the veteran's May 1988 claim, he asserted that he had been 
shot in the wrist in August 1944 and spent one week in the 
hospital recovering from such injury.  

In a statement dated September 1988, the veteran asserted 
that he had accidentally killed a friend of his during 
service.  He also asserted that he was standing next to a 
good friend of his when the friend was killed on the front 
line. 

Copies of VA Medical Center treatment records were submitted 
from November 1988 to July 1989.  The veteran was seen on an 
outpatient basis by a physician in November 1988 and was 
referred to group therapy.  The veteran described "bad 
memories" of the war.  Diagnosis was PTSD.  The veteran was 
seen in January 1989 and it was noted that he presented with 
symptoms of post-traumatic stress.  The veteran underwent a 
mental status examination in May 1989.  Diagnosis was PTSD.  
The veteran underwent a mental status examination in July 
1989.  Diagnosis was PTSD.  A psychiatric outpatient 
treatment plan was completed by a physician and a social 
worker in July 1989.  Diagnosis was PTSD.                   

The veteran underwent a VA psychiatric examination in August 
1989.  The examiner's impression was adjustment disorder with 
anxiety and depression.

In a November 1989 rating decision, the RO granted the 
veteran entitlement to service connection for a residual of a 
gunshot wound to the right hand, specifically for a right 
ulnar nerve injury.  

The veteran's death certificate shows that he died on 
January [redacted], 1990 due to arteriosclerotic 
heart disease.  

Analysis

The appellant's claim for service connection for PTSD, for 
purposes of accrued benefits, is well grounded, meaning 
plausible, and the file shows that the VA has fulfilled its 
duty to assist her in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107 (a). (West 1991).

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, and unpaid for a period not to exceed two years 
prior to death may be paid to his spouse.  38 U.S.C.A. § 5121 
(West 1991).  

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 1991); 38 C.F.R. 
§ 3.1000(a), (c) (1998). The veteran died in january 1990, 
and the appellant initiated her claim in March 1990.  
Therefore, she meets the requirement for filing an accrued 
benefits claim.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantry Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f).

In Zarycki v. Brown, 6 Vet.App. 91 (1993), the Court found 
that the evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD would vary 
depending on whether or not the veteran engaged in combat 
with the enemy.  Where the VA has determined that the veteran 
did engage in combat with the enemy, his lay testimony, by 
itself, would be enough to establish the occurrence of the 
alleged combat stressor.

As will be explained below, the evidence shows that the grant 
of entitlement to service connection for PTSD is warranted.  

The veteran was seen on several occasions at the VA Medical 
Center between November 1988 and July 1989 by physicians and 
diagnosed with PTSD.  Therefore, the evidence shows a clear 
diagnosis of PTSD.

The fact that the veteran received the Purple Heart Medal is 
accepted as conclusive evidence of his claimed in-service 
stressors.  The veteran is service-connected for residuals of 
a gunshot wound to the right hand, and has also described 
stressors of accidentally killing a friend, and seeing 
another friend of his die on the front line. 38 C.F.R. 
§ 3.304(f).  

Regarding medical evidence linking the veteran's PTSD to his 
in-service stressor, when the veteran was seen by the VA in 
November 1988, he described "bad memories" of the war.  The 
examiner thereafter diagnosed the veteran with PTSD.  
Although nothing more specific was described by the examiner 
than "bad memories", the fact that the examiner diagnosed 
the veteran with PTSD and the fact that the veteran was 
discussing specific "bad memories" is enough to constitute 
a link between symptomatology at the time the veteran was 
examined and his in-service stressors. 

In light of a clear diagnosis of PTSD, the fact that the 
veteran received the Purple Heart Medal, and medical evidence 
linking the veteran's PTSD to the combat stressors, the 
evidence of record at the time of the veteran's death 
supports entitlement to service connection for PTSD, for the 
purpose of accrued benefits. 38 C.F.R. § 3.304(f).

ORDER

Service connection for PTSD is granted, for the purpose of 
accrued benefits.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

